FILED
                            NOT FOR PUBLICATION                               SEP 12 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


AUGUSTUS SYMONETTE, MICHELLE                     No. 09-17106
SYMONETTE,
                                                 D.C. No.2:07-cv-01273-PMP-LRL
               Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

CITY OF NORTH LAS VEGAS,
TONRY, Police Officer, STUCKEY,
Police Officer, MIDDLEBROOK,
Sergeant,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                        Argued and Submitted July 21, 2011
                            San Francisco, California

Before:        TASHIMA and RAWLINSON, Circuit Judges, and RAKOFF, Senior
               District Judge.**



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The Honorable Jed S. Rakoff, Senior United States District Judge for
the Southern District of New York, sitting by designation.
      Plaintiffs Augustus and Michelle Symonette appeal from the district court’s

grant of defendants’ motions for summary judgment. While Augustus Symonette

(“Symonette”) was waiting to pick up his son from work, in the vicinity of a

narcotics-related traffic stop that was still in progress, two North Las Vegas Police

officers approached Symonette, threatened to use a Taser on him, and handcuffed

him before releasing him several minutes later. Symonette’s complaint alleged

deprivation of civil rights under 42 U.S.C. § 1983, conspiracy to interfere with

civil rights under 42 U.S.C. § 1985, battery, and intentional infliction of emotional

distress against the defendant officers, as well as negligent hiring and respondeat

superior claims against the City of North Las Vegas and its police department.

Symonette’s wife, Michelle Symonette, also sued the defendants for loss of

consortium resulting from the incident. The district court granted defendants’

motion for summary judgment on all counts, ruling that defendants were entitled to

qualified immunity on the federal civil rights claims and concluding that the

evidence did not support plaintiffs’ state-based claims. We affirm.

      Government actors performing discretionary functions are generally

“shielded from liability for civil damages insofar as their conduct does not violate

clearly established statutory or constitutional rights of which a reasonable person

would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Even where


                                          2
the plaintiff’s federal rights and the scope of the official’s permissible conduct are

clearly established, the qualified immunity defense protects a government actor if it

was objectively reasonable for him to believe that his actions were lawful at the

time of the challenged act. Anderson v. Creighton, 483 U.S. 635, 641 (1987). A

defendant is entitled to immunity under this objective reasonableness standard if

“officers of reasonable competence could disagree” on the legality of the

defendant’s actions. Malley v. Briggs, 475 U.S. 335, 341 (1986).

      Under the totality of the circumstances, the defendant officers had an

objectively reasonable suspicion that the driver of Symonette’s vehicle was

involved with the nearby narcotics-related traffic stop. The officers also used a

reasonable level of force to ascertain Symonette’s identity during the investigatory

stop. While Nevada’s “stop and identify” statute only requires a suspect to state

his name rather than provide documentation of his identity, see Hiibel v. Sixth Jud.

Dist. Court of Nev., Humboldt Cnty., 59 P.3d 1201, 1206 (Nev. 2002), the

Supreme Court has routinely held that “questions concerning a suspect’s identity

are a routine and accepted part of many Terry stops” so we cannot conclude that

the officers violated a clearly established constitutional right by asking Symonette

to show them a written form of identification. See Hiibel v. Sixth Jud. Dist. Court

of Nev., Humboldt Cnty., 542 U.S. 177, 186 (2004).


                                           3
      We further conclude that the district court did not err in concluding that the

defendants were entitled to summary judgment on Symonette’s equal protection

claim. Even assuming that the officers failed to stop another car in the vicinity that

was being driven by a white female, that fact alone is insufficient to establish

invidious discrimination. Because Symonette’s vehicle was the only one in the

immediate area that was facing the narcotics-related traffic stop, the officers had a

reason to single out Symonette as potentially being involved in narcotics

trafficking. Because there was no violation of Symonette’s rights, under either the

Fourth or Fourteenth Amendment, the district court properly concluded that the

defendant officers were entitled to qualified immunity on the federal civil rights

causes of action.

      Because the officers did not violate Symonette’s constitutional rights, the

district court also properly concluded that the defendants were entitled to summary

judgment on plaintiffs’ claims for municipal liability under 42 U.S.C. § 1983 and

conspiracy under 42 U.S.C. § 1985. Finally, we conclude that the district court did

not err in granting the defendants summary judgment on plaintiffs’ state law claims

because the plaintiffs could not establish the necessary elements of these claims.

      We have considered the appellants’ additional arguments and similarly

conclude that they are without merit.


                                          4
AFFIRMED.




            5